     Case 2:17-cv-00118-JAM-EFB Document 84 Filed 04/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVAN S. LEE,                                    No. 2:17-cv-118-JAM-EFB
12                      Plaintiff,
13           v.                                       ORDER
14    CITY OF SACRAMENTO,
15                      Defendant.
16

17          On March 19, 2021, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. No objections were filed.

20          The court has reviewed the applicable legal standards and, good cause appearing,

21   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

22          Accordingly, IT IS ORDERED that:

23          1. The proposed Findings and Recommendations filed March 19, 2021, are ADOPTED;

24                and

25          2. Defendant’s motion for sanctions (ECF No. 68) is denied.

26
     DATED: April 26, 2021                         /s/ John A. Mendez
27
                                                   THE HONORABLE JOHN A. MENDEZ
28                                                 UNITED STATES DISTRICT COURT JUDGE
